Order granting in part appellants’ motion for an examination before trial modified on the facts by inserting after item 1 in the first ordering paragraph the following: “ 2. All the relevant and competent facts and circumstances concerning the receipt of the skins by plaintiff, Alaska Chemical Corporation, and their return to defendants, and the condition of the skins at those times.” As thus modified, the order insofar as appealed from is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.